Citation Nr: 1145616	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-39 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease status post lumbar surgery, also claimed as a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to August 1963 and from August 1963 to February 1965. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In April 2011, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In April 2011 the Veteran testified before the Board that while on active duty in 1963 at Fort Riley, Kansas, he injured his back as a result of a fall sustained during training.  Specifically, the Veteran stated he fell into a "foxhole that was not filled in."  He stated he was treated by a medic who told him it was a pulled muscle and instructed him to take aspirin.  The Veteran testified that since that injury he experienced difficulty carrying out his duties and training.  He stated he went to sick call but was given the same diagnosis and instruction as the medic who treated him when he initially injured his back.  The Veteran testified he experienced significant pain and aggravation since this injury in service.  See Board hearing, dated April 2011.

The Veteran further testified that he sought treatment for his back soon after separation.  He stated he underwent back surgery in 1977 and prior to surgery he experienced pain in his back while jumping out of a trailer to help a coworker who had injured himself.  The Veteran contends the examining VA doctor who conducted the April 2008 VA examination "[g]ot the story wrong."  He emphasized that first major injury was during service and everything following that incident was only a continuation of the condition.  The Veteran stated that since service, he as continuously sought treatment for his back which included surgery, cortisone injections, x-rays, and manipulations.  Id. 

According to the Veteran's in-service treatment records, he sought treatment for back trouble in June 1963.  The Veteran reported he pulled a muscle during physical training the day prior.  He also stated he fell off a horse when he was 14 years old.  The Board notes the Veteran's enlistment examination in June 1961, reenlistment examination in August 1963, and separation examination in November 1964 are all absent of any complaint, treatment, or diagnosis of a back disability.  See in-service treatment records, dated June 1961 to November 1964.

The Board notes that in the Veteran's initial claim submitted in October 2007, he stated he underwent surgery at Doctors North Hospital in Columbus, Ohio, another surgery in 1982 in Riverside Methodist Hospital, also in Columbus, and a third surgery at the Miami, Florida, VA Medical Center in 2007.  See Veteran's claim, dated October 2007.  It appears the RO attempted to locate the Veteran's treatment records from Doctors North Hospital and Riverside Methodist Hospital, however, both hospitals responded to the RO in November 2007 and February 2008, respectively, that the Veteran's records were no longer available as they maintain records for only 22 years.  See letters from Doctors North Hospital and Riverside Methodist Hospital, dated November 2007 and February 2009, respectively. 

In a December 1981 letter from Dr. R. R. Kessler, a private medical doctor, he stated the Veteran "gave a history of having sustained a back injury on August 11, 1977 when he jumped out of the way when a jack stand on a semi-trailer broke" when he was employed as a diesel mechanic.  The letter stated the Veteran was treated by Dr. Papp and Dr. Hawke (as the Veteran testified in April 2011).  The letter further stated the Veteran "was in the hospital from January 4 to January 17, 1978, and back in the hospital in February of 1978, then had a laminectomy February 3, 1978... Early in March, 1979 he tried to work but the pain never stopped.  He was laid off in May of 1979."  See Dr. R. R. Kessler letter, dated December 1981.

The Veteran is currently receiving Social Security disability benefits where he reported "he injured his back in a job related accident in August 1977 but continued working in January 1978.  He had back surgery in February 1978 with subsequent [cortisone] injections."  Subsequently, the Veteran was unable to work as a result of his back condition.   See Social Security Administration (SSA) decision, dated April 1982.

The Veteran underwent a VA spine examination in April 2008, where it is noted the Veteran has continuously received treatment for his low back post-service.  The Veteran reported a history of injury during service and the continuity of symptoms since.  The VA examination record indicates the Veteran reported "he was pulling a tire off of a semi [truck] and he flipped backwards onto his back in 1977.  The Veteran testified in April 2011 that the examiner mischaracterized his statement.  Upon review of the evidence of record and a physical examination, the examiner opined it was less likely as not related to his military service or a pre-service event.  However, the examiner opined it was as likely as not related to post-service events.  The examiner explained while there was documentation the Veteran fell off a horse before service, he was able to serve four years in active service with only one complaint of back pain when he was treated for a pulled muscle in 1963.  The examiner stated the entrance and separation examination were silent for back problems.  Furthermore, the examiner noted there was documentation that the Veteran injured his back at work since 1977 and was receiving social security disability.  See VA examination, dated April 2008.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

The Board notes that while the April 2008 VA examination appears to be complete, the Veteran's lay statements of a history of continuity of symptoms since service was not considered in the rationale of the VA examiner's opinion.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Veteran is capable of recalling the injuries sustained, such as hurting his back during training.

As a result, further development is necessary before a final determination is made. The Veteran should be afforded another VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Furthermore, the question of aggravation must be considered in the development.  If the condition existed before service, it must be determined whether the trauma and back pain represent an increase in severity during service.  If there was an increase in severity, aggravation will be presumed unless there is clear and unmistakable evidence to rebut the presumption.  See 38 C.F.R. § 3.306 (2011).  Given the Veteran's report (according to the Veteran's in-service treatment records) that he fell off a horse when he was 14 years old, all theories of entitlement must be considered in his claim.

Therefore, additional development is warranted to determine the current nature, extent, and etiology of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements with the appropriate VA medical facility for the Veteran to be examined by specialist with the appropriate knowledge and experience to evaluate the Veteran's current low back disability.  The examiner should respond to the following questions with a complete response. 

a. What is the current diagnosis for the Veteran's back disability?  

b. If any disability preexisted service his enlistment into active duty (specifically, any disability resulting falling from a horse prior to service) was it likely permanently aggravated as a result of active service?

c. Is it at least as likely as not that any diagnosed back disability is related to service (incurred in/aggravated by), to include whether it is related to the back pain and injury reported in service?

The examiner is asked to specifically consider and address the Veteran's lay statements (which include history of injury and continuity of symptoms in the years following his separation from service), the SSA records reporting post-service injury in 1977, and all letters and treatment records from private doctors. 

The Veteran's claims file and a copy of this Remand must be made available to the examiner and this fact should be acknowledged in the report.  All necessary tests deemed necessary should be performed including any and all imaging studies needed to diagnose the Veteran's current back disorder must be done.

Any opinions expressed must be accompanied by a complete rationale, with citation to relevant medical findings.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


